                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     MELINA RAZAVI,                                       Case No. 17-cv-07304-BLF
                                   8                     Plaintiff,
                                                                                              ORDER DENYING DEFENDANTS’
                                   9              v.                                          MOTION TO DECLARE PLAINTIFF A
                                                                                              VEXATIOUS LITIGANT
                                  10     BENDORF DRIVE APARTMENTS, et al.,
                                                                                              [Re: ECF 31]
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendants’ Motion to Declare Plaintiff a Vexatious Litigant

                                  14   (“Motion”). ECF 31; see also Memorandum in support of Motion (“Memorandum”), ECF 31-1.

                                  15   Specifically, Defendants request that the Court (1) declare Plaintiff a vexatious litigant; (2) require

                                  16   Plaintiff to post security in the sum of $5,000.00 before further prosecuting this case; and (3) order

                                  17   Plaintiff to take no further action to prosecute this case unless and until Plaintiff obtains

                                  18   permission from the Court via formal noticed motion. See Memorandum at 9–10, ECF 31-1.

                                  19   Plaintiff opposes the Motion. Opp’n, ECF 32. For the reasons stated below, Defendants’ Motion

                                  20   to Declare Plaintiff a Vexatious Litigant is DENIED.

                                  21     I.   BACKGROUND
                                  22          On March 19, 2018, pro se Plaintiff Melina Razavi (“Plaintiff” or “Razavi”) filed her First

                                  23   Amended Complaint (“FAC”) in this action, alleging violation of the Americans with Disabilities

                                  24   Act, Federal Fair Housing Amendments, California Fair Employment and Housing Act, California

                                  25   Unruh Civil Rights Act, and Civil Code 1942.4, as well as negligence, breach of the implied

                                  26   warranty of habitability, intentional infliction of emotional distress, negligent infliction of

                                  27   emotional distress, and nuisance. See generally FAC, ECF 8.

                                  28          Plaintiff leases an apartment from Defendant Bendorf Drive Apartments, LP (“Bendorf”)
                                   1   at 282 Danze Drive in San Jose, CA. FAC ¶ 6. Plaintiff’s apartment complex is a low-income

                                   2   housing project operated by Defendant Santa Clara County Housing Authority (“Housing

                                   3   Authority”). FAC ¶ 6; Memorandum at 1. Plaintiff “is disabled and/or handicapped.” FAC ¶ 7.

                                   4   Among other allegations, Plaintiff alleges that Bendorf and the Housing Authority (collectively,

                                   5   “Defendants”) have failed to cure habitability defects, refused to accommodate her disability, and

                                   6   are responsible for verbal and physical abuse, and a dog bite, she claims to have suffered. See

                                   7   FAC ¶¶ 9–29.

                                   8          In 2016, Plaintiff sued Defendants for negligence and violation of the Americans with

                                   9   Disabilities Act in a separate action, Razavi v. Bendorf Drive Apartments, No. 5:16-cv-01388-

                                  10   BLF. That action settled and was dismissed by this Court with prejudice on August 29, 2017. See

                                  11   ECF 51 in case No. 5:16-cv-01388-BLF.

                                  12          On August 30, 2011, Plaintiff was designated a “vexatious litigant” in California State
Northern District of California
 United States District Court




                                  13   Court. See Razavi v. Evergreen School District, Superior Court of California, County of Santa

                                  14   Clara, No. 1-09-cv-132622, available at Ex. D to ECF 31-2. As of July 2, 2018, Plaintiff remained

                                  15   on the “Vexatious Litigant List” prepared and maintained by the Judicial Council of California.

                                  16   See Ex. E to ECF 31-2.

                                  17    II.   LEGAL STANDARD
                                  18          A.    Vexatious Litigant Standard
                                  19          “The All Writs Act, 28 U.S.C. § 1651(a), provides district courts with the inherent power

                                  20   to enter pre-filing orders against vexatious litigants. However, such pre-filing orders are an

                                  21   extreme remedy that should rarely be used. Courts should not enter pre-filing orders with undue

                                  22   haste because such sanctions can tread on a litigant’s due process right of access to the courts.”

                                  23   Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007). At the same time,

                                  24   “[f]lagrant abuse of the judicial process cannot be tolerated because it enables one person to

                                  25   preempt the use of judicial time that properly could be used to consider the meritorious claims of

                                  26   other litigants.” De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990).

                                  27          The Ninth Circuit has adopted a four-factor test to determine whether a pre-filing review

                                  28   order is warranted. Specifically, “[a] pre-filing review order is appropriate if (1) the plaintiff is
                                                                                          2
                                   1   given adequate notice and an opportunity to oppose the order; (2) the Court compiles an adequate

                                   2   record for review; (3) the Court makes substantive findings as to the frivolous or harassing nature

                                   3   of the litigant’s actions; and (4) the order is narrowly tailored ‘to closely fit the specific vice

                                   4   encountered.’” Missud v. Nevada, 861 F. Supp. 2d 1044, 1055 (N.D. Cal. 2012) aff’d, 520 F.

                                   5   App’x 534 (9th Cir. 2013) (quoting Molski, 500 F.3d at 1057).

                                   6          B.     Requests for Judicial Notice
                                   7           The Court may take judicial notice of documents referenced in the complaint, as well as

                                   8   matters in the public record. See Lee v. City of LA., 250 F.3d 668, 688–89 (9th Cir.

                                   9   2001), overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119, 1125–26

                                  10   (9th Cir. 2002). In addition, the Court may take judicial notice of matters that are either “generally

                                  11   known within the trial court’s territorial jurisdiction” or “can be accurately and readily determined

                                  12   from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Public
Northern District of California
 United States District Court




                                  13   records, including judgments and other court documents, are proper subjects of judicial notice.

                                  14   See, e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007). However, “[j]ust because

                                  15   the document itself is susceptible to judicial notice does not mean that every assertion of fact

                                  16   within that document is judicially noticeable for its truth.” Khoja v. Orexigen Therapeutics, Inc.,

                                  17   899 F.3d 988, 999 (9th Cir. 2018).

                                  18   III.    DISCUSSION
                                  19          A.     Defendants’ Request for Judicial Notice
                                  20           Defendants request the Court take judicial notice of the Vexatious Litigant List from Pre-

                                  21   filing Orders Received from California Courts, Prepared and Maintained by the Administrative

                                  22   Office of the Courts. Ex. E to ECF 31-2. Plaintiff does not object. The Court grants this request.

                                  23   Defendants also request judicial notice of various filings and orders in state and federal court

                                  24   proceedings involving Plaintiff. See generally ECF 31-2. Because these are court documents

                                  25   properly subject to judicial notice, the Court grants this request. In sum, the Court hereby

                                  26   GRANTS Defendants’ Request for Judicial Notice at ECF 31-2.

                                  27          B.     Defendants’ Motion to Declare Plaintiff a Vexatious Litigant
                                  28           For the Court to declare Plaintiff a vexatious litigant, all four factors must be met—(1)
                                                                                           3
                                   1   notice and opportunity to be heard; (2) an “adequate record for review,” which includes a listing of

                                   2   “all the cases and motions that led the district court to conclude that a vexatious litigant order was

                                   3   needed”; (3) substantive findings as to the frivolous or harassing nature of the plaintiff’s litigation;

                                   4   and (4) an order narrowly tailored to closely fit the specific vice encountered. De Long, 912 F.2d

                                   5   at 1147–48 (internal citations omitted); see also Molski, 500 F.3d at 1061.

                                   6              Here, Defendants argue that all four factors weigh in Defendants’ favor. See

                                   7   Memorandum at 6–10, ECF 31-1. Plaintiff counters there is “insufficient evidence to support

                                   8   Defendants’ motion,” that Plaintiff “has a meritorious action in this case,” and that “Defendants’

                                   9   requested relief is over-broad.” See Opp’n at 6–9, ECF 32. The Court finds that Defendants have

                                  10   failed to show that Plaintiff’s litigation activities in the present action (or in general since 20111)

                                  11   are completely without merit. Thus, the Court does not find that an order declaring Plaintiff a

                                  12   vexatious litigant is warranted based on the record before the Court. Each of the four factors are
Northern District of California
 United States District Court




                                  13   addressed in turn.

                                  14                   1. Notice and Opportunity to be Heard
                                  15             Plaintiff was given adequate notice because Defendants filed the motion to declare Plaintiff

                                  16   a vexatious litigant, and Plaintiff filed opposition to the motion. See generally Opp’n, ECF 32.

                                  17   Thus, this factor weighs in favor of Defendants.

                                  18                   2. Adequate Record for Review
                                  19             To establish an adequate record of frivolous litigation, “[a]t the least, the record needs to

                                  20   show, in some manner, that the litigant’s activities were numerous or abusive.” De Long, 912

                                  21   F.2d at 1148 (emphasis added). In De Long, the Ninth Circuit noted that the “numerous or

                                  22   abusive” standard was met in one case where “50 frivolous cases” were filed, and in another

                                  23   where “600 complaints” were filed. See id. at 1147.

                                  24             Here, Defendants have provided a list of 36 lawsuits filed by Plaintiff against various

                                  25   parties from 2004 to 2018 in both state and federal court. See Memorandum at 6–8, ECF 31-1; see

                                  26   also Defendants’ Request for Judicial Notice, ECF 31-2. Defendants also emphasize that

                                  27

                                  28   1
                                           I.e. after Plaintiff was declared a vexatious litigant in California state court.
                                                                                              4
                                   1   “Plaintiff was designated a vexatious litigant in California State Court” in 2011. See

                                   2   Memorandum at 8, see also See Razavi v. Evergreen School District, Superior Court of California,

                                   3   County of Santa Clara, No. 1-09-cv-132622, available at Ex. D to ECF 31-2. Plaintiff

                                   4   acknowledges the Superior Court’s vexatious litigant order against her, and notes that in the

                                   5   intervening seven years, she has filed “just five (5) lawsuits with the Santa Clara Superior Court,”

                                   6   and “ten (10) actions” with this District. See Opp’n at 3.

                                   7          “An injunction cannot issue merely upon a showing of litigiousness.” Moy v. United

                                   8   States, 906 F.2d 467, 470 (9th Cir. 1990). Instead, “[t]he plaintiff’s claims must not only be

                                   9   numerous, but also be patently without merit.” Id. The Court takes Plaintiff’s designation as a

                                  10   “vexatious litigant” by the Superior Court very seriously, and Plaintiff’s numerous lawsuits are

                                  11   potentially troubling. However, the Court also considers Plaintiff’s statement that “[Plaintiff’s]

                                  12   litigation activity before 2011 was very different from that which came later.” Opp’n at 7.
Northern District of California
 United States District Court




                                  13   Indeed, a majority of the 36 suits cited by Defendants were filed from 2004 to 2011, prior to

                                  14   Plaintiff being designated as a vexatious litigant in state court.

                                  15          Moreover, Defendants rely on the conclusory argument that “[f]iling fifteen (15) lawsuits

                                  16   since being declared a vexatious litigant in California state court is a clear demonstration of the

                                  17   harassing and frivolous nature of [] Plaintiff’s actions.” Memorandum at 3. To the contrary, it is

                                  18   not the number of lawsuits that controls, but whether the suits are “patently without merit.” Moy,

                                  19   906 F.2d at 470. And here, Defendants admit that Plaintiff has settled “three (3) of her Federal

                                  20   lawsuits, including a settlement with Defendants in the prior 2016 action,” Reply at 3, ECF 33,

                                  21   which indicates that those suits were not “patently without merit,” Moy, 906 F.2d at 470.

                                  22   Although Defendants (correctly) point out that many of Plaintiff’s federal cases have been

                                  23   dismissed, and that at least one action was considered “almost certainly frivolous,” see Razavi v.

                                  24   Schlucter, No. 4:15-cv-04353-KAW, available at Ex. S to ECF 31-2, the Court does not find an

                                  25   adequate record indicating that Plaintiff’s “activities [are] sufficiently numerous or abusive” to

                                  26   warrant a pre-filing order at this time. See Smith v. Phoenix Techs., Ltd., 2011 WL 5444700, at *8

                                  27   (N.D. Cal. Nov. 9, 2011) (citing De Long, 912 F.2d at 1148) (denying defendant’s motion to

                                  28   declare plaintiff a vexatious litigant and declining to issue a pre-filing injunction).
                                                                                          5
                                                    3. Substantive Findings as to Frivolous or Harassing Nature of Plaintiff’s
                                   1                   Litigation
                                   2          Absent “explicit substantive findings as to the frivolous or harassing nature of the

                                   3   plaintiff’s filing,” a district court may not issue a pre-filing order. O’Loughlin v. Doe, 920 F.2d

                                   4   614, 618 (9th Cir. 1990). Defendants argue that Plaintiff’s present suit is frivolous, because it

                                   5   concerns “similar causes of action [as the 2016 action against Defendants], despite a stipulation

                                   6   dismissing Plaintiff’s initial lawsuit with prejudice.” Memorandum at 9. Plaintiff counters that

                                   7   the settlement between the parties arising out of the 2016 action “includ[es] a carve-out for the

                                   8   claims that [Plaintiff] is litigating in this case.” Opp’n at 7. Defendants respond that “Plaintiff

                                   9   misrepresents the substance of the settlement agreement” and that “a review of the agreement does

                                  10   not contain any language reserving Plaintiff’s claims regarding Defendants’ alleged refusal to

                                  11   move her to a quieter unit.” Reply at 2, ECF 33.

                                  12          However, the Court’s review of the settlement agreement reveals that Plaintiff’s complaint
Northern District of California
 United States District Court




                                  13   (ECF 8) in the present action contains numerous factual allegations and cause of action not present

                                  14   in the settlement agreement or Plaintiff’s complaint in the 2016 action. Indeed, the settlement

                                  15   agreement was directed “only to the specific facts alleged in the . . . INCIDENT or the SUBJECT

                                  16   ACTION,” see Settlement Agreement § 2.2, ECF 32-2, and the incident and subject action

                                  17   primarily concerned Plaintiff’s allegation of injuries when her foot (and toes) “struck a bag of

                                  18   rocks/gravel that was used to stabilize a fence situated on the walkway,” see id. § 1.1. By contrast,

                                  19   Plaintiff now alleges—for example—that Defendants are responsible for verbal and physical

                                  20   abuse, and a dog bite, she claims to have suffered. See FAC ¶¶ 9–29, ECF 8. To the extent

                                  21   Plaintiff’s current complaint and complaint in the 2016 action are similar, “mere textual and

                                  22   factual similarity of multiple complaints” is insufficient for finding a party to be a vexatious

                                  23   litigant. See Smith, 2011 WL 5444700, at *8 (citing Molski, 500 F.3d at 1061).

                                  24          The Court is extremely concerned by Plaintiff’s litigation activity and high rate of

                                  25   dismissal since 2011, and does take into account Plaintiff’s pre-2011 litigation activity resulting in

                                  26   the Superior Court declaring Plaintiff a vexatious litigant. However, Plaintiff’s current complaint

                                  27   is at least not frivolous based on the grounds raised by Defendants. Although a close call, the

                                  28   Court is not prepared at this juncture to label Plaintiff a vexatious litigant based on the current
                                                                                          6
                                   1   record before the Court.

                                   2                4. Narrowly Tailored Order
                                   3          Having found that Defendants have not adequately shown factors (2) or (3), the Court need

                                   4   not and does not reach factor (4) whether the requested order is narrowly tailored to closely fit the

                                   5   specific vice encountered.

                                   6   IV.    CONCLUSION
                                   7          For the foregoing reasons, Defendants’ Motion to Declare Plaintiff a Vexatious Litigant is

                                   8   DENIED.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: November 2, 2018

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        BETH LABSON FREEMAN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
